Citation Nr: 1025407	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-26 083A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for hypertension, to include as 
secondary to service-connected posttraumatic stress disorder, 
depressive disorder, and alcohol abuse (hereinafter psychiatric 
disorder), and/or service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 
1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Veteran testified at a Video Conference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of this hearing is associated with the claims folder.

In May 2010 the Veteran, via his accredited representative, 
submitted additional evidence accompanied by a waiver of initial 
RO consideration.  See 38 C.F.R. § 20.1304.  As such, this 
evidence will be considered by the Board in adjudicating this 
appeal. 

The Board notes that the Statement of the Case characterized the 
Veteran's claim as entitlement to service connection for 
hypertension as secondary to service-connected PTSD, dysthymia, 
and alcohol abuse, and entitlement to service connection for 
hypertension as secondary to service-connected diabetes mellitus, 
type II.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) and the United States Court of Appeals 
for Veterans Claims (Court) have clarified that alternative 
theories of entitlement to the same benefit do not constitute 
separate claims but are instead encompassed within a single 
claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. 
Cir. 2005) (denial of a claim by the Board is a decision as to 
all potential theories of entitlement, not just those considered 
and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) 
(although there may be multiple theories or means of establishing 
entitlement to a benefit for a disability, if the theories all 
pertain to the same benefit for the same disability, they 
constitute the same claim); see also Robinson v. Shinseki, 557 
F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, 
theories of substantive entitlement to benefits such as direct 
and secondary service connection are not independent for res 
judicata purposes, and can be lost forever if not addressed).  As 
such, the Board has recharacterized this issue as indicated 
above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for 
hypertension.  The Veteran contends that his hypertension is 
caused by or aggravated by his service-connected psychiatric 
disorder and/or diabetes mellitus, type II.

In October 2006 the Veteran was afforded a VA Compensation and 
Pension (C&P) diabetes mellitus examination.  The examiner noted 
that the Veteran had been diagnosed with hypertension since 2005.  
After examination the examiner rendered the opinion that the 
Veteran's hypertension was not a complication of the Veteran's 
diabetes mellitus because it was diagnosed at about the same time 
as the Veteran was diagnosed with diabetes mellitus.  In 
addition, the examiner noted that the condition was not worsened 
or increased in severity by the Veteran's diabetes mellitus.  
However, the Board notes that the examiner did not render an 
opinion regarding whether the Veteran's hypertension was caused 
by or permanently aggravated by the Veteran's service-connected 
psychiatric disorder.

In October 2008 the Veteran was afforded a VA C&P PTSD 
examination in conjunction with a claim for a higher evaluation 
for the Veteran's service-connected PTSD.  After examination the 
Veteran was diagnosed with PTSD and depressive disorder.  The 
examiner reported that the disorders had a profound negative 
impact on the Veteran's social life and that his ability to work 
was severely compromised.  The examiner reported that the 
Veteran's PTSD manifested avoidance, numbing, irritability, and 
difficulties with concentration.  However, the examiner did not 
render an opinion regarding whether the Veteran's psychiatric 
disorder caused or permanently aggravated the Veteran's 
hypertension.

In a statement dated in May 2010, a VA physician reported that 
the Veteran's "PTSD symptoms such as anger, insomnia, and 
agitation can aggravate his hypertension and diabetes due to 
stress hormones."  However, the opinion is speculative and does 
not create an adequate nexus for the purposes of establishing 
service connection.  Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the Veteran may have been having some 
symptoms of multiple sclerosis for many years prior to the date 
of diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (evidence favorable to the Veteran's claim 
that does little more than suggest a possibility that his 
illnesses might have been caused by service radiation exposure is 
insufficient to establish service connection); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which 
merely indicated that the alleged disorder "may or may not" 
exist or "may or may not" be related, is too speculative to 
establish the presence of the claimed disorder or any such 
relationship).  However, the statement does provide an indication 
that the Veteran's service-connected psychiatric disorder may 
permanently aggravate the Veteran's hypertension.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  (1) 
competent evidence that the Veteran has a current disability (or 
persistent or recurrent symptoms of a disability); (2) evidence 
establishing that he suffered an event, injury or disease in 
service or has a disease or symptoms of a disease within a 
specified presumptive period; (3) an indication the current 
disability or symptoms may be associated with service; and (4) 
there is not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service or a 
service-connected disability.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service or a service-connected disability include, but 
are not limited to, medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Veteran is currently diagnosed with hypertension and the 
statement submitted from the Veteran's VA physician indicates 
that the Veteran's hypertension may be aggravated by the 
Veteran's service-connected psychiatric disorder, the claim must 
be remanded for an opinion to be obtained regarding whether the 
Veteran's hypertension is due to or permanently aggravated by the 
Veteran's service-connected psychiatric disorder.

In addition, the Board notes that once VA undertakes the effort 
to provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As the examiner in his report dated in 
October 2006 did not render an opinion whether the Veteran's 
hypertension was due to or permanently aggravated by the 
Veteran's service-connected psychiatric disorder, the Board has 
no discretion and must remand the claim.

The Veteran in his testimony at a Video Conference hearing before 
the undersigned Veterans Law Judge reported that he receives 
continued treatment at the VA Clinic in Slidell, Louisiana.  
Review of the claims folder does not reveal that any records of 
the Veteran's treatment have been associated that are dated after 
October 2008.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2009).  In Bell v. Derwinski, 2 
Vet. App. 611 (1992), the Court held that VA has constructive 
notice of VA generated documents that could reasonably be 
expected to be part of the record, and that such documents are 
thus constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  Accordingly, attempts must be made to obtain 
VA clinical records pertaining to treatment of the Veteran that 
are dated since October 2008.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
after October 2008, including those from 
the VA Clinic in Slidell, Louisiana.

2.  After completing the above development, 
arrange for the Veteran to undergo an 
appropriate VA examination to determine the 
nature, extent, onset and etiology of any 
residuals of hypertension found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
The examiner should indicate in his/her 
report whether or not the claims file was 
reviewed.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  

The examiner should opine as to whether it 
is at least as likely as not (a 50 percent 
or greater probability) that the Veteran's 
hypertension is related to or had its onset 
during service.  If the response is 
negative, the examiner should opine as to 
whether it is at least as likely as not 
that any hypertension found to be present 
is due to the Veteran's service-connected 
psychiatric disorder and/or diabetes 
mellitus, type II, including the 
medications that the Veteran has been 
prescribed for the treatment of these 
disorders.  The examiner should also opine 
as to whether it is at least as likely as 
not that any hypertension found to be 
present is aggravated (i.e., permanently 
worsened by) by the Veteran's service-
connected psychiatric disorder and/or 
diabetes mellitus, type II, including the 
medications that the Veteran has been 
prescribed for the treatment of these 
disorders.  The rationale for all opinions 
expressed should be provided in a legible 
report.

3.  Thereafter, ensure that all development 
has been accomplished in accordance with 
the above directives, and, if not, take 
corrective action.  Then, readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal is not granted, the RO should issue 
the Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


